DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim is reprinted below:
1. (Currently Amended) A computer-implemented method comprising: 
displaying, at a first computing device, during a video communication session between the first computing device and a second computing device, first session content from the video communication session; 

determining that the first session content includes a first request for first media; 
displaying the first media at the first computing device; 

receiving, from a first user associated with the first computing device, a selection of a user interface element for a scrollable summary of conversation context and the first media provided during the video communication session; and 

responsive to receiving the selection, generating the scrollable summary in stacked form.

The claim is allowable as the prior art fails to teach or otherwise render obvious the above underlined limitations in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Betan et al. (US 2020/0286130) teaches in ¶ [0063]:
[0063] The content sequencer 152 generates media sequences 204 and text sequences 208 and associates media units 104 to text descriptions 108 in a narrative sequence 200 (FIG. 2). Sequencing of the media units 104 may involve, for example, application of a text processor to the descriptive data 106 to identify indicia pertaining to the subject 102. Presence of an indicia may alter the sequence. Sequencing of the media units 104 may involve application of a text processor to the descriptive data to identify indicia in media metadata 109 of a media unit 104 pertaining to the subject 102, where, similarly, presence of the indicia may alter the sequence. Sequencing of the media units 104 may involve application of an image recognition technique to media units 104 to identify a salient feature of the subject depicted in the media units 104, wherein presence of the salient feature may alter the sequence. Further, association of media units 104 with text descriptions 108 may involve any of the above techniques. In some examples, the content sequencer 152 may group a plurality of media units 104 together for association with a single text description 108 (see M1, M2, T1, in FIG. 2). In some examples, the content sequencer 152 may group a plurality of text descriptions 108 together for association with a single media unit 104 (see M4, T3, T4, in FIG. 2). In such examples, the content sequence 152 may associate media slots 304 in a visual display 300 with the group of media units 104, and text slots 308 with text descriptions 108.

However, the reference fails to teach or render obvious the limitations “determining that the first session content includes a first request for first media; displaying the first media at the first computing device; receiving, from a first user associated with the first computing device, a selection of a user interface element for a scrollable summary of conversation context and the first media provided during the video communication session; and responsive to receiving the selection, generating the scrollable summary in stacked form” as required by the independent claims.
Lynch (US 2014/0164532) teaches in ¶ [0090]:
[0090] In some further embodiments, a virtual agent may run in the background and monitor a multiparty conversation to determine whether the virtual agent may be able to assist the participants in obtaining certain information and/or making a decision. When the virtual agent determines that it may be able to assist the participants, the virtual agent may proactively prompt one or more of the participants. For example, upon "hearing" user B say, "Where we eating tonight?" the virtual agent may determine that it may be able to assist the participants with information regarding restaurants and may inject itself into the conversation with a brief question, "Looking for a restaurant?" even though it was not explicitly invoked. As an alternative, the virtual agent may separately pop up on a user's screen, rather than directly entering into the multiparty conversation. In either of these types of embodiments, the user may be able to disable the virtual agent for a certain conversation (e.g., by selecting a "Do not disturb" option).

However, the reference fails to teach or render obvious the limitations “determining that the first session content includes a first request for first media; displaying the first media at the first computing device; receiving, from a first user associated with the first computing device, a selection of a user interface element for a scrollable summary of conversation context and the first media provided during the video communication session; and responsive to receiving the selection, generating the scrollable summary in stacked form” as required by the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANGELA NGUYEN/Primary Examiner, Art Unit 2442